3 Ill. App.2d 189 (1954)
121 N.E.2d 45
Marian Heideman, Plaintiff-Appellant,
v.
Willard V. Kelsey, as Executor of Will of Charles Avery Hilliard, Deceased, Frank Wyman Hilliard, Leah Hilliard, and Gladys H. Gates, Defendants-Appellees.
Gen. No. 9,956.
Illinois Appellate Court.
Opinion filed July 19, 1954.
Released for publication August 4, 1954.
*190 William J. Becker, Rinaker, Smith & Hebron, and F.R. Wiley, for appellant.
Hemphill & Kelsey, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE REYNOLDS.
Judgment reversed and remanded with directions.
Not to be published in full.